Citation Nr: 1111979	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected residuals of a traumatic brain injury.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury.  

4.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric condition to include anxiety and depression, associated with residuals of a traumatic brain injury.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1969 to August 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2009 decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, the Veteran testified before the undersigned at a Travel Board hearing.  

The issues of service connection for Meniere's disease, to include as secondary to service-connected residuals of a traumatic brain injury; an initial rating in excess of 10 percent for residuals of a traumatic brain injury; an initial rating in excess of 30 percent for an acquired psychiatric condition to include anxiety and depression, associated with residuals of a traumatic brain injury; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A post-traumatic headache disorder is attributable to in-service head trauma.  


CONCLUSION OF LAW

A post-traumatic headache disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In personal hearing testimony and in written correspondence, the Veteran asserts that he injured his head during service on two occasions.  First, he claims that he fell from an aircraft and landed on the side of his head.  He indicates that he lost consciousness.  Second, he maintains that he was in a car accident and was thrown from the car and again suffered head trauma.  Since that time, the Veteran reports that he has had headaches, a claim corroborated by his wife in her statements.  

The service treatment records reflect that the Veteran suffered a cerebral concussion after he was thrown from a car in January 1972, during service.  It was noted that the Veteran related that he had been "knocked out."  He had abrasions on his pre-tibial surfaces, but was otherwise normal.  The next day, he had a headache.  The first head injury was not documented.  Post service, there are no records reflective of treatment for headaches until the 2000s.  In October 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported having inservice head trauma and of having headaches since that time.  The examiner indicated that he did not believe that current headaches were related to the Veteran's deviated nasal septum, but were rather possibly post-traumatic or tension in nature.  

In June 2008, the Veteran reported to a VA examiner that he had suffered two inservice head injuries and that he had noticed headaches within one week after the first trauma.  He was diagnosed as having migraine headaches.  

In October 2008, the Veteran was afforded a VA brain and spinal cord examination.  The Veteran again reported the in-service head traumas.  He indicated that he began having headaches after the accidents.  The diagnosis was post-traumatic headaches.

In February 2009, the Veteran was afforded another VA traumatic brain injury examination.  He reported the same history as he had done previously.  The examiner indicated that the headaches might be post-traumatic or chronic daily headaches of the tension type.  

An April 2009 VA examination diagnosed the Veteran has having tension type headaches.  The examiner suggested that the Veteran's problems were related to his psychiatric disorder rather than his traumatic brain injuries.  

Initially, the Board must assess the competence of the Veteran to report the onset of his headache disorder as due to service and of his having headaches since that time, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge and, citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) (2009).

The Veteran provided credible testimony regarding his in-service head injury accidents.  Although only one accident is documented, the Veteran's history has remained consistent and VA examiners have found his history to coordinate to current disabilities.  The Veteran is competent to testify as to both the incurrence and continuity of symptomatology associated with the injuries, such as continuous headaches.  The Veteran is competent to report as to the circumstances of his in-service accidents.  Layno, 38 C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lack of corroboration does not, by itself render lay evidence incredible.  Buchanan v. Nicholson, 451 F.3d at 1337 (Board must first "determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In addition, his wife is competent to testify that he complained of headaches since service.  She is also credible in that regard.  

However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. at 469; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds the Veteran's testimony credible and generally supported by the record, including the lay and medical evidence.  Certainly, the in-service automobile accident is documented, as well as the cerebral concussion which he sustained, and the post-accident complaint of headache.  Turing to the post-service medical evidence, there have been variations in the Veteran's diagnosis.  His headaches have been noted to be migraine, tension, and post-traumatic in nature.  However, significantly, VA examiners have deemed that he has post-traumatic headaches, based on the inservice history of brain trauma.  It is also significant to note that the Veteran is service-connected for residuals of a traumatic brain injury.  In light of the multiple diagnoses of post-traumatic headaches by examiners who were aware of the inservice brain trauma, the Board finds that service connection is warranted for a post-traumatic headache disorder.  


ORDER

Service connection for a post-traumatic headache disorder is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Meniere's Disease

The Veteran has raised the issue of service connection for Meniere's disease as secondary to service-connected residuals of a traumatic brain injury.  

Procedurally, the Board notes that service connection for Meniere's disease was denied in a March 2007 rating decision.  The Veteran thereafter perfected an appeal.  Although numerous records have been added to the claims file, there has not been a supplemental statement of the case furnished on this issue, subsequent to the September 2007 statement of the case.  Further, service connection was since established for residuals of a traumatic brain injury.  In addition, there is no medical opinion regarding whether Meniere's disease is related directly to service or to the service-connected residuals of a traumatic brain injury.  The Board finds that such an opinion would be useful in adjudicating this matter as a complex medical history is presented in this case.  Accordingly, the Veteran should be afforded a VA examination to make this assessment.  

Relevant private treatment records should also be obtained, as set forth below in the remand instructions.  Finally, the Veteran should be sent a VCAA letter addressing the issue of secondary service connection.

Residuals of a Traumatic Brain Injury and Psychiatric Disability

The Veteran contends that these service-connected disabilities have worsened.  He maintains that he has cognitive dysfunction due to his brain injury which was not shown on his most recent April 2009 VA examination.  However, in October 2009, a VA physician noted that the Veteran had reported to him that his short-term memory and concentration had worsened.  In addition, he also noted that the Veteran reported increased psychiatric symptoms such as panic attacks, social isolation, and poor motivation.  

As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the Veteran receives ongoing treatment from VA, his recent treatment records should be obtained.

TDIU

The issues cited above must be resolved prior to the reconsideration of entitlement to a TDIU.  Also, a VA examiner should provide an opinion as to whether the Veteran's service-related disabilities alone prevent him from engaging in a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter pertaining to the issue of service connection for Meniere's disease, to include as secondary to service-connected residuals of a traumatic brain injury should be sent to the Veteran.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain copies of the Veteran's treatment records from the Boston VA Healthcare System, dated since December 2008.  

3.  Make arrangements to obtain copies of the Veteran's complete treatment records from the following:  

(a) Brigham and Women's Hospital, dated since 1980; 
(b) Jagdish K. Dhingra, M.D.; 
(c) Winnie Ou, M.D.; 
(d) Gregory Selier, M.D.; and 
(e) Harvard Community Health/Harvard Vanguard.  

4.  Thereafter, schedule the Veteran for a VA examination for Meniere's disease.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that Meniere's disease had its clinical onset during service or is related to any in-service disease, event, or injury to include in-service head injuries.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that Meniere's disease is proximately due to, or the result of, the service-connected residuals of a traumatic brain injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that Meniere's disease is permanently aggravated by the Veteran's service-connected residuals of a traumatic brain injury.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's Meniere's disease found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of a traumatic brain injury based on medical considerations.  

All findings, conclusions, and opinions must be supported by a clear rationale.

5.  Schedule the Veteran for a VA Traumatic Brain Injury (TBI) examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should identify all cognitive, emotional/behavioral, and physical dysfunction (if any), associated with the TBI disability.  

All findings, conclusions, and opinions must be supported by a clear rationale.

6.  Schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected acquired psychiatric condition to include anxiety and depression. The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's acquired psychiatric condition to include anxiety and depression on his social and industrial adaptability. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's acquired psychiatric condition consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected disabilities (i.e., acquired psychiatric disorder; residuals of a traumatic brain injury; deviated nasal septum; any other disability determined to be service connected) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

7.  Review the examination reports obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

8.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and the Veteran should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


